EXHIBIT 10.1
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT


This Agreement (the "Agreement") made as of the 13th day of January, 2017, by
and between Tidewater Mortgage Services, Inc. ("Seller") and The Old Point
National Bank of Phoebus ("Buyer").
W I T N E S S E T H


WHEREAS, the Seller and Buyer are the sole members of Old Point Mortgage, LLC, a
Virginia limited liability company (the "Company") with Seller owning a
fifty-one percent (51%) membership interest in the Company (the "Membership
Interest") and Buyer owning a forty-nine percent (49%) membership interest in
the Company; and
WHEREAS, the Buyer has offered to purchase the Membership Interest from Seller;
and
WHEREAS, on the terms and subject to the conditions contained herein, the Seller
has agreed to sell to Buyer all of Seller's rights, title and interest in and to
the Membership Interest.
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00), the mutual
promises and representations contained herein and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto (the "Parties") agree as follows:
1.          Purchase and Sale of the Membership Interest.
(a)          Subject to the terms and conditions of this Agreement, Buyer agrees
to purchase from Seller, and Seller agrees to sell, transfer and convey to
Buyer, all of Seller's right, title and interest in and to the Membership
Interest for a purchase price (the "Purchase Price") equal to the book value of
the Seller's capital account based on the Financial Statements of the Company as
of March 31, 2017 prepared in accordance with Generally Accepted Accounting
Principles ("GAAP").
(b)          The Seller shall transfer to the Buyer the Membership Interest upon
payment of the Purchase Price at the Closing to be held as hereinafter provided.
(c)          Seller and Buyer, constituting all of the Members of the Company,
hereby consent to this transfer provided herein.
2.          Closing. The closing ("Closing") is to take place on or before May
1, 2017 ("Closing Date") at a location to be agreed upon by the parties.
- 1 -

--------------------------------------------------------------------------------

          

3.          Conditions to the Obligations of Buyer and Seller. The Buyer's
obligation to close is conditioned upon: (1) Seller providing Buyer with the
audited financial statements of the Company prepared by KPMG in accordance with
GAAP as of December 31, 2016 with a non-qualified opinion; (2) the Buyer
receiving regulatory approval to purchase the Membership Interest; (3) the Buyer
completing due diligence of the Company that is satisfactory in Buyer's sole
discretion; and (4) all representations and warranties of Seller being true and
correct as of the Closing Date.
4.          Mortgage Services Agreement. Prior to Closing, the parties will
negotiate to determine if they can come to an agreement on Seller providing
mortgage services to the Buyer; provided, however, that the failure to agree
upon a services agreement shall not relieve Buyer of its obligation to purchase
the Membership Agreement.
5.          Company Employees. The parties agree that paragraph 18.04 of the
Company Operating Agreement (the "Operating Agreement") is inapplicable to the
purchase and sale of the Membership Interest as Buyer offered to purchase the
Membership Interest and Seller did not elect to withdraw from the Company
pursuant to Article XVIII of the Operating Agreement. The Members agree that the
following provisions govern the hiring of the Company's current employees:
(a)          If an employee of the Company terminates his employment as a result
of the purchase and sale of the Membership Interest, either Buyer or Seller can
hire such employees.
(b)          Seller agrees that except as provided in paragraph 5(a) above, that
for a period of six (6) months from the date of this Agreement, it will not
actively solicit any of the Company's current employees; provided, however, that
in the event a current employee responds to a general solicitation or approaches
Seller to apply for a job without being actively solicited by Seller for
employment then Seller shall be free to hire such employees.
6.          Termination. This Agreement may be terminated by Buyer or Seller at
any time on or before the Closing Date if any of the conditions to the
obligation of the other party set forth in Section 3 have not been met. Buyer or
Seller may terminate this Agreement if the other party fails to close by 5:00 pm
Eastern Time on the Closing Date. Upon termination of this Agreement, all terms
and conditions of the Operating Agreement shall continue to apply. Termination
shall be effective upon sending notice to the other party in accordance with the
provisions of Section 9 hereof.
- 2 -

--------------------------------------------------------------------------------

          

7.          Representations and Warranties of Seller. Seller represents and
warrants to Buyer as follows:
(a)          Seller has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of Seller, enforceable against Seller
in accordance with such terms and conditions.
(b)          The Seller holds of record and owns beneficially the Membership
Interest free and clear of any liens or encumbrances.
(c)          Neither the execution and delivery of this Agreement, nor the
consummation of the transaction contemplated hereby, will (i) violate Seller's
governing instrument; or (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of any agreement, contract or other
arrangement to which Seller is a party or by which it is bound.
(d)          The Membership Interest, when transferred in accordance with the
terms and for the consideration set forth in this Agreement, will be free of
restrictions on transfer (other than as set forth in the Operating Agreement or
applicable state and federal securities laws) and free of liens or other
encumbrances.
8.          Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as follows:
(a)          Buyer has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of Buyer, enforceable against Buyer in
accordance with its terms and conditions.
(b)          Neither the execution and delivery of this Agreement nor the
consummation of the transaction contemplated hereby will (i) violate the
Operating Agreement or any statute, regulation, rule, order, decree or other
restriction of any governmental agency; or (ii) conflict with, result in a
breach of, constitute a default under, any agreement, contract, license or other
instrument to which Buyer is a party or by which it is bound or which any of its
assets is subject other than the Operating Agreement.
9.          Notices. All notices provided for in this Agreement shall be in
writing, signed by the party giving such notice, and delivered personally or
sent by overnight courier service, or registered or certified mail, return
receipt requested. Notices shall be deemed to have been received on the day of
personal delivery or one (1) day after delivered to an overnight courier service
or three (3) days after delivery to the U.S. Postal Service. Notices shall be
sent to any party at the address set forth on the signature page of this
Agreement. Either party may, by a like notice, change the address to which such
notice shall be sent.
- 3 -

--------------------------------------------------------------------------------

          

10.          Miscellaneous.
(a)          This Agreement constitutes the entire agreement between the parties
relating to the subject matter hereof, superseding any and all prior or
contemporaneous oral or written agreements, understandings, memorandums of
understanding and letters of intent. This Agreement may not be modified or
amended nor may any right be waived except by a writing which expressly refers
to this Agreement, states that it is a modification, amendment or waiver and is
signed by both parties. No course of conduct or dealing or trade usage or custom
and no course of performance shall be relied on or referred to by any party to
contradict, explain or supplement any provision of this Agreement, it being
acknowledged by the parties that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter. Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provision or the same provision at any
other time or under any other circumstances. The failure of either party to
exercise any right under this Agreement will not operate as a waiver thereof,
and any exercise of any right shall not preclude the exercise of any right which
may be available to such party.
(b)          Buyer and Seller agree to cooperate with one another for purposes
of affecting the purchase and sale of the Membership Interest in accordance with
the terms of this Agreement.
(c)          Except as expressly provided in this Agreement, until closing the
terms and obligations of the parties under the Operating Agreement remain
unchanged.
(d)          This Agreement shall be governed by and construed under the laws of
the Commonwealth of Virginia applicable to agreements executed and to be
performed wholly within such state, without regard to conflicts of law
principles.
(e)          The parties agree that any disputes under this Agreement shall be
settled by binding arbitration. The party seeking arbitration shall file a
written demand therefor on the other party; with such notice the claimant shall
apply for the appointment of an arbitrator by a judge of the Circuit Court of
the City of Virginia Beach, Virginia. Arbitration shall be conducted at the
office of the arbitrator or at such other location as the parties shall mutually
agree. Arbitration shall conform, insofar as practicable, to the Commercial
Arbitration Rules of the American Arbitration Association (the "Rules"), but
deleting them from such rules any requirement that the case may be filed with
and administered by the American Arbitration Association. Costs of the
arbitration, including compensation for the arbitrator, shall initially be borne
equally by the parties, however, the prevailing party, as determined by the
arbitrator, in the arbitration shall be entitled to recover those costs and
others, including reasonable attorney's fees and expenses, incurred in
connection with the arbitration. The parties agree that any arbitration award
may be reduced to judgment in any appropriate court. If a party fails to proceed
with arbitration or defaults in its obligations to arbitrate, it shall not
prevent the other party from proceeding with such arbitration and the party who
fails to proceed with arbitration or defaults in its obligations to arbitrate
shall be bound by the arbitration.
- 4 -

--------------------------------------------------------------------------------

          

(f)          Neither, Buyer or Seller shall have the right to assign this
Agreement.
(g)          At any time or from time to time after the date hereof, the parties
agree to cooperate with each other, and at the request of any other party, to
execute and deliver any further instruments or documents and to take all such
further action as the other party may reasonably request in order to evidence or
effectuate the consummation of the transaction contemplated hereby and to
otherwise carry out the intent of the parties hereunder. Upon the terms and
subject to the conditions contained herein, the parties agree, both before and
after the Closing, (i) to execute any documents, instruments or conveyances of
any kind which may be reasonably necessary or advisable to carry out any of the
transactions contemplated hereunder, and (ii) to cooperate with each other in
connection with the foregoing.
(h)          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts or signature pages may be delivered
via facsimile, electronic mail (including PDF) or other transmission methods and
any counterparts so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes; provided, however, that
manually signed copies of this Agreement shall be promptly delivered to the
other party.
(i)          If any action at law or in equity is necessary to enforce or
interpret any of the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney's fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.




[The next page is the signature page.]
- 5 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




ADDRESS:
 
SELLER:
     
Tidewater Mortgage Services, Inc.
200 Golden Oak Ct
 
By:
/s/ Raymond Gottlieb
Suite 100
 
Name:
Raymond Gottlieb
Virginia Beach, VA 23452
 
Title:
President
       
ADDRESS:
 
BUYER:
     
The Old Point National Bank of Phoebus
1 West Mellen Street
 
By:
/s/ Robert F. Shuford, Jr.
Hampton, VA 23663
 
Name:
Robert F. Shuford, Jr.
   
Title:
President and CEO
               



- 6 -